149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Shelton Earl CORLEY, Appellant.
No. 98-1029EA.
United States Court of Appeals, Eighth Circuit.
Submitted June 16, 1998.Filed June 19, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Shelton Earl Corley appeals the district court's denial of Corley's motion to enforce his plea agreement.  Corley sought enforcement of the government's agreement to dismiss two weapons charges in exchange for Corley's guilty plea to a drug charge and his continuing cooperation.  Under a second plea agreement, however, the government dismissed the drug charge and the weapons charges.  We conclude Corley's appeal is mooted by the dismissal of the challenged charges and dismiss for lack of jurisdiction.